Title: To George Washington from a Secret Committee of the New York Convention, 27 September 1776
From: Secret Committee of the New York Convention
To: Washington, George

 

Sir.
Poughkeepsie, Sepr 27. 1776.

The Committee which the Convention of this State appointed for devising ways and means to obstruct the Navigation on Hudsons river, have lately received directions from the Convention to purchase vessels to be sunk near fort Washington. To effect this, we immediately proceeded up to this place, with Capt. Grennal, whose assistance, by reason of his naval experience, the Convention conceived might be useful to the Committee.
The Committee upon their arrival here, sent down an old Sloop which we had purchased some time before, and directed that another Sloop lying in the highlands should also be sent down: both are intended to be sunk; and we make no doubt but, by this time, they are at the Bridge, as also the fire ship charged by Capt. Hazelwood, he having charged but one here, for want of Materials.
The Committee have also impressed and now send down two large ships and two Brigs—And in order to ascertain their respective values, have appointed persons of unexceptionable characters and great experience to appraize the same on oath, for the purpose that the Owners there of may receive from the Public a Recompence—The said appraisement stands as follows.

          
            The Brig of Lowthrop & others
            
            £
            400
            00
            0
          
          
            The Brig of Malcom & others
            
            
            760
            00
            0
          
          
            The new Ship of John Franklin
            
            
            3429
            00
            0
          
          
            The new Ship of Samuel Franklin
            
            
            2800
            00
            0
          
          
            
            
            
            7389
            00
            0
          
          
            The fire sloop was purchased for
            
            £
            200
            00
            0
          
          
            The sloop sent from Poughkeepsie
            
            
            125
            00
            0
          
          
            The sloop in the Highlands
            
            
            130
            00
            0
          
          
            
            
            
            455
            00
            0
          
          
            
            total amot
            £
            7844
            00
            0
          
        
    
We found in the Brig owned by Mr Lowthrop, a quantity of Boards, and knowing that they were much wanted at the Bridge, we concluded to send them down, and have requested

Capt. North to deliver them to such officer as may be appointed to receive and purchase the same, and at the price usually paid, with power to receive the money.
The two ships have never been out at Sea, and by the Report of Masters of vessels and ship Carpenters they are exceedingly well built, and of the very best materials—It would therefore become a matter of Concern to sink those vessels, if the interest of the public should not render the measure absolutely necessary and unavoidable.
In order to afford Capt. Cook all proper assistance in procuring plank, we directed Capt. Casewell of the Sloop of War Cambden, equipped by this State to carry down all the spare plank in the ship Yards here. We have also purchased upwards of 6,000 feet and sent them down by Capt. Donaldson; and as those sloops proceeded down with a fair wind on Tuesday last, we make no doubt but they are safely arrived. We have the honour to be with great respect Your Excellency’s most obedient and very humle servants

By order of the Committee
Robert Yates Chairman

